961 A.2d 556 (2008)
406 Md. 583
John D. GIBSON
v.
Jessica L. WELSH.
No. 68, September Term, 2008.
Court of Appeals of Maryland.
December 10, 2008.
Jason A. Ostendorf (Law Office of Jason Ostendorf LLC, Baltimore, on brief), for Petitioner.
Jacqueline M. Bunty, Staff Counsel (Allstate Ins. Co. of Baltimore, on brief), for Respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 10th day of December, 2008,
*557 ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.
/s/ Robert M. Bell
Chief Judge